 Case 6:21-cv-00792-PGB-EJK Document 1 Filed 05/06/21 Page 1 of 13 PageID 1




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

 MIQUEL HARRIS,

 Plaintiff,

 v.                                                Case No. _____________________________

 OGLETHORPE, INC., d/b/a THE
 BLACKBERRY CENTER,

 Defendant.
 ____________________________________/

                         COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff MIQUEL HARRIS (“Harris” or “Plaintiff”), by and through her undersigned

counsel, hereby files suit against Defendant, OGLETHORPE, INC. (“Oglethorpe” or “Defendant”),

a Florida Corporation. In support thereof, Plaintiff alleges the following:

                                    JURISDICTION AND VENUE

       1.      This is an action for race discrimination and retaliation in violation of Title VII of

the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 1981 (“§ 1981”), and the Florida Civil Rights

Act of 1992 (“FCRA”). This Court has subject matter jurisdiction over the federal claims pursuant

to 28 U.S. Code § 1331. This Court also has supplemental jurisdiction over the state court claim

pursuant to 28 U.S.C. § 1367, as that claim is so related to the federal claims in this action that

they form part of the same case or controversy.

       2.      Venue is proper in this Court because the events underlying this Complaint took

place in Osceola County, Florida.
 Case 6:21-cv-00792-PGB-EJK Document 1 Filed 05/06/21 Page 2 of 13 PageID 2




                         EXHAUSTION OF ADMINISTRATIVE REMEDIES

       3.      Prior to the filing of this action, Plaintiff timely filed a Charge of Discrimination

with the Equal Employment Opportunity Commission (“EEOC”), which was dually filed with the

Florida Commission on Human Relations (“FCHR”).

       4.      More than 180 days have elapsed since the filing of the charge with the FCHR

and therefore, Plaintiff is entitled to file suit under the FCRA.

       5.      Plaintiff also received a Notice of Right to Sue letter from the EEOC on February

9, 2021, indicating that she may proceed to Court. A true and correct copy of the Notice is

attached as Exhibit A.

                                              PARTIES

       6.      Plaintiff is an African-American individual, over the age of eighteen (18), and a

resident of the State of Florida.

       7.      Defendant Oglethorpe is a Florida corporation with its principal place of

business in Tampa, Florida. At all times material to this action, Oglethorpe maintained an office

doing business as The Blackberry Center, located at 91 Beehive Circle Drive, St. Cloud, Florida.

       8.      Oglethorpe is an “employer” subject to the provisions of Title VII and the FCRA

and, at all relevant times, employed fifteen (15) or more employees for each working day in

each of twenty (20) or more calendar weeks in the current or preceding year.

                                    STATEMENT OF THE FACTS

       9.      Oglethorpe provides management solutions for health centers, wellness clinics,

and hospitals that specialize in behavioral health and addiction recovery services throughout




                                                  2
 Case 6:21-cv-00792-PGB-EJK Document 1 Filed 05/06/21 Page 3 of 13 PageID 3




the United States. One of the facilities run by Oglethorpe is The Blackberry Center, located at

91 Beehive Circle Drive, St. Cloud, Florida.

        10.    Harris was first hired by Oglethorpe on or about March 11, 2014, as a Recovery

Assistant working at The Blackberry Center.

        11.    Harris was later promoted to HR Director. In that position, she was required to

perform more duties than her position called for. In fact, she was expected to perform the

duties of multiple positions simultaneously.

        12.    Harris requested a pay increase on several occasions, including making a specific

request to Scott Price, COO of Oglethorpe, based on her experience and the increase in her job

duties, but he denied her requests.

        13.    Harris was aware that several white employees who were less experienced

and/or had fewer job duties, had received raises when Harris did not. These white employees

include, but are not limited to, Marissa Anderson, Shannon A. (last name unknown), and Nora

T. (last name unknown). Marissa Anderson received a raise on July 1, 2016.

        14.    On July 29, 2016, early in the morning, Harris sent an email to Robert King,

Corporate Compliance Officer, complaining that she was being denied a raise based on her

race.

        15.    Harris was terminated by the end of that same business day.

        16.    The reason given for her termination was “not following policy and procedure.”

However, Harris had never been disciplined for this reason.

        17.    A white female employee, Cathy Benson, routinely failed to follow policy and

procedure but was not terminated.



                                               3
 Case 6:21-cv-00792-PGB-EJK Document 1 Filed 05/06/21 Page 4 of 13 PageID 4




          18.   As a direct and proximate result of the unlawful discrimination and retaliation to

which Plaintiff was subjected, she has suffered damages, including the loss of compensation

and benefits, mental anguish and emotional distress, and loss of enjoyment of life. She has also

incurred and will continue to incur legal fees and costs associated with the vindication of her

rights.

                                            COUNT I
                               TITLE VII – RACE DISCRIMINATION

          19.   Plaintiff re-alleges and incorporates by reference herein the allegations

contained in the preceding paragraphs, as if fully set forth herein.

          20.   This is a cause of action for unlawful race discrimination in violation of Title VII.

Oglethorpe violated Title VII by intentionally discriminating against Harris on the basis of her

race, African-American.

          21.   Harris, as an African-American, is a member of a protected class under Title VII.

          22.   Harris was qualified for her position as HR Director. She performed her job

competently and met all of her employer’s expectations. As such, she was a qualified member

of a protected class.

          23.   Harris was subjected to an adverse employment action in contrast to similarly

situated employees outside her protected class. During her employment as HR Director, she

was paid less than white employees who were similarly situated in all material respects. She

was also denied raises that were given to white employees who were similarly situated in all

material respects.

          24.   As a direct and proximate result of this unlawful discrimination, Harris suffered

damages, including the loss of compensation and benefits, mental anguish and emotional

                                                  4
 Case 6:21-cv-00792-PGB-EJK Document 1 Filed 05/06/21 Page 5 of 13 PageID 5




distress, and loss of enjoyment of life. She has also incurred and will continue to incur legal fees

and costs associated with the vindication of her rights.

       WHEREFORE, Plaintiff demands judgment against Oglethorpe for back pay and other

economic damages, front pay, compensatory damages, costs, and reasonable attorneys’ fees,

along with such other relief as this Court deems just and proper.

                                          COUNT II
                               § 1981 – RACE DISCRIMINATION

       25.     Plaintiff re-alleges and incorporates by reference herein the allegations

contained in the preceding paragraphs, as if fully set forth herein.

       26.     This is a cause of action for unlawful discrimination under 42 U.S.C. § 1981.

Oglethorpe violated § 1981 by intentionally discriminating against Harris on the basis of her

race, African-American.

       27.     Harris, as an African-American, is a member of a protected class under § 1981.

       28.     Harris was qualified for her position as HR Director. She performed her job

competently and met all of her employer’s expectations. As such, she was a qualified member

of a protected class.

       29.     Harris was subjected to an adverse employment action in contrast to similarly

situated employees outside the protected class. During her employment as HR Director, she

was paid less than white employees who were similarly situated in all material respects. She

was also denied raises that were given to white employees who were similarly situated in all

material respects.

       30.     As a direct and proximate result of this unlawful discrimination, Harris suffered

damages, including the loss of compensation and benefits, mental anguish and emotional

                                                 5
 Case 6:21-cv-00792-PGB-EJK Document 1 Filed 05/06/21 Page 6 of 13 PageID 6




distress, and loss of enjoyment of life. She has also incurred and will continue to incur legal fees

and costs associated with the vindication of her rights.

       WHEREFORE, Plaintiff demands judgment against Oglethorpe for back pay and other

economic damages, front pay, compensatory damages, costs, and reasonable attorneys’ fees,

along with such other relief as this Court deems just and proper.

                                         COUNT III
                                FCRA – RACE DISCRIMINATION

       31.     Plaintiff re-alleges and incorporates by reference herein the allegations

contained in the preceding paragraphs, as if fully set forth herein.

       32.     This is a cause of action for unlawful discrimination under the FCRA. Oglethorpe

violated the FCRA by intentionally discriminating against Harris on the basis of her race, African-

American.

       33.     Harris, as an African-American, is a member of a protected class under the FCRA.

       34.     Harris was qualified for her position as HR Director. She performed her job

competently and met all of her employer’s expectations. As such, she was a qualified member

of a protected class.

       35.     Harris was subjected to an adverse employment action in contrast to similarly

situated employees outside the protected class. During her employment as HR Director, she

was paid less than white employees who were similarly situated in all material respects. She

was also denied raises that were given to white employees who were similarly situated in all

material respects.

       36.     As a direct and proximate result of this unlawful discrimination, Harris suffered

damages, including the loss of compensation and benefits, mental anguish and emotional

                                                 6
 Case 6:21-cv-00792-PGB-EJK Document 1 Filed 05/06/21 Page 7 of 13 PageID 7




distress, and loss of enjoyment of life. She has also incurred and will continue to incur legal fees

and costs associated with the vindication of her rights.

       WHEREFORE, Plaintiff demands judgment against Oglethorpe for back pay and other

economic damages, front pay, compensatory damages, costs, and reasonable attorneys’ fees,

along with such other relief as this Court deems just and proper.

                                           COUNT IV
                                    TITLE VII – RETALIATION

       37.     Plaintiff re-alleges and incorporates by reference herein the allegations

contained in the preceding paragraphs, as if fully set forth herein.

       38.     This is a cause of action for unlawful retaliation under Title VII. Oglethorpe

violated Title VII by intentionally retaliating against Harris for engaging in protected conduct.

       39.     Harris engaged in protected activity by opposing the race discrimination she

had been subjected to, which was an unlawful employment practice. On July 29, 2016, Harris

made a written complaint to her employer that she was being denied a raise based on her race.

       40.     Harris suffered an adverse employment action when she was terminated the

same day she engaged in protected activity.

       41.     There was a causal connection between the protected activity and the adverse

employment action. The temporal proximity (i.e., less than 24 hours), and other circumstantial

evidence, establish a causal connection between her complaint and her termination.

       42.     Oglethorpe’s articulated reason for terminating Harris, that she had not followed

policy or procedure, is false and retaliation is the real reason for her termination.

       43.     Furthermore, a white employee who had not engaged in protected activity as

Harris had, was not required to follow policy and procedure and was not terminated when she

                                                 7
 Case 6:21-cv-00792-PGB-EJK Document 1 Filed 05/06/21 Page 8 of 13 PageID 8




failed to do so. As such, Oglethorpe’s articulated reason for terminating Harris is merely pretext

and retaliation is the real reason.

       44.     Oglethorpe intentionally retaliated against Harris because of her opposition to

Oglethorpe’s unlawful and discriminatory employment practices, as set forth in the preceding

paragraphs, in violation of Title VII.

       45.     As a direct and proximate result of this unlawful retaliation, Harris suffered

damages, including the loss of compensation and benefits, mental anguish and emotional

distress, and loss of enjoyment of life. She has also incurred and will continue to incur legal fees

and costs associated with the vindication of her rights.

       WHEREFORE, Plaintiff demands judgment against Oglethorpe for back pay and other

economic damages, front pay, compensatory damages, costs, and reasonable attorneys’ fees,

along with such other relief as this Court deems just and proper.

                                               COUNT V
                                         § 1981 – RETALIATION

       46.     Plaintiff re-alleges and incorporates by reference herein the allegations

contained in the preceding paragraphs, as if fully set forth herein.

       47.     This is a cause of action for unlawful retaliation under § 1981. Oglethorpe

violated § 1981 by intentionally retaliating against Harris for engaging in protected conduct.

       48.     Harris engaged in protected activity by opposing the race discrimination she

had been subjected to, which is an unlawful employment practice. On July 29, 2016, Harris

made a written complaint to her employer that she was being denied a raise based on her race.

       49.     Harris suffered an adverse employment action when she was terminated the

same day she engaged in protected activity.

                                                  8
 Case 6:21-cv-00792-PGB-EJK Document 1 Filed 05/06/21 Page 9 of 13 PageID 9




       50.     There was a causal connection between the protected activity and the adverse

employment action. Based on temporal proximity (i.e., less than 24 hours), and other

circumstantial evidence, establish a causal connection between her complaint and her

termination.

       51.     Oglethorpe’s articulated reason for terminating Harris, that she had not followed

policy or procedure, is false and retaliation is the real reason for her termination.

       52.     Furthermore, a white employee who had not engaged in protected activity as

Harris had, was not required to follow policy and procedure and was not terminated when she

failed to do so. As such, Oglethorpe’s articulated reason for terminating Harris is merely pretext

and retaliation is the real reason.

       53.     Oglethorpe intentionally retaliated against Harris because of her opposition to

Oglethorpe’s unlawful and discriminatory employment practices, as set forth in the preceding

paragraphs, in violation of § 1981.

       54.     As a direct and proximate result of this unlawful retaliation, Harris suffered

damages, including the loss of compensation and benefits, mental anguish and emotional

distress, and loss of enjoyment of life. She has also incurred and will continue to incur legal fees

and costs associated with the vindication of her rights.

       WHEREFORE, Plaintiff demands judgment against Oglethorpe for back pay and other

economic damages, front pay, compensatory damages, costs, and reasonable attorneys’ fees,

along with such other relief as this Court deems just and proper.

                                           COUNT V
                                      FCRA – RETALIATION




                                                 9
Case 6:21-cv-00792-PGB-EJK Document 1 Filed 05/06/21 Page 10 of 13 PageID 10




       55.     Plaintiff re-alleges and incorporates by reference herein the allegations

contained in the preceding paragraphs, as if fully set forth herein.

       56.     This is a cause of action for unlawful retaliation under the FCRA. Oglethorpe

violated the FCRA by intentionally retaliating against Harris for engaging in protected conduct.

       57.     Harris engaged in protected activity by opposing the race discrimination she

had been subjected to, which is an unlawful employment practice. On July 29, 2016, Harris

made a written complaint to her employer that she was being denied a raise based on her race.

       58.     Harris suffered an adverse employment action when she was terminated the

same day she engaged in protected activity.

       59.     There was a causal connection between the protected activity and the adverse

employment action. Based on temporal proximity (i.e., less than 24 hours), and other

circumstantial evidence, establish a causal connection between her complaint and her

termination.

       60.     Oglethorpe’s articulated reason for terminating Harris, that she had not followed

policy or procedure, is false and retaliation is the real reason for her termination.

       61.     Furthermore, a white employee who had not engaged in protected activity as

Harris had, was not required to follow policy and procedure and was not terminated when she

failed to do so. As such, Oglethorpe’s articulated reason for terminating Harris is merely pretext

and retaliation is the real reason.

       62.     Oglethorpe intentionally retaliated against Harris because of her opposition to

Oglethorpe’s unlawful and discriminatory employment practices, as set forth in the preceding

paragraphs, in violation of the FCRA.



                                                10
Case 6:21-cv-00792-PGB-EJK Document 1 Filed 05/06/21 Page 11 of 13 PageID 11




       63.     As a direct and proximate result of this unlawful retaliation, Harris suffered

damages, including the loss of compensation and benefits, mental anguish and emotional

distress, and loss of enjoyment of life. She has also incurred and will continue to incur legal fees

and costs associated with the vindication of her rights.

       WHEREFORE, Plaintiff demands judgment against Oglethorpe for back pay and other

economic damages, front pay, compensatory damages, costs, and reasonable attorneys’ fees,

along with such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a jury trial on all issues so triable.

Dated: May 6th, 2021.

                                                     BURRUEZO & BURRUEZO, PLLC

                                                     /s/ Deborah E. Frimmel, Esq.

                                                     DEBORAH E. FRIMMEL, ESQ.
                                                     Florida Bar Number 93970
                                                     deborah@burruezolaw.com
                                                     911 Outer Road
                                                     Orlando, Florida 32814
                                                     Office: 407.754.2904
                                                     Facsimile: 407.754.2905

                                                     Attorney for Plaintiff, Miquel Harris




                                                                                       4822-4391-3704, v. 1




                                                11
Case 6:21-cv-00792-PGB-EJK Document 1 Filed 05/06/21 Page 12 of 13 PageID 12




                         EXHIBIT
                            A
Case 6:21-cv-00792-PGB-EJK Document 1 Filed 05/06/21 Page 13 of 13 PageID 13
